FILED
                            NOT FOR PUBLICATION                             JUL 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ARMIK MARKARIAN,                                 No. 07-16290

               Petitioner - Appellant,           D.C. No. CV-07-00162-LJO

  v.
                                                 MEMORANDUM *
JAMES YATES; et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       California state prisoner Armik Markarian appeals pro se from the district

court’s judgment summarily dismissing his 28 U.S.C. § 2254 habeas petition.

Markarian challenges, among other things, the California Board of Parole




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hearings’ 2005 decision to deny him parole. We have jurisdiction under 28 U.S.C.

§ 2253, and we affirm.

       Because Markarian challenges the district court’s final order in a habeas

proceeding, a certificate of appealability (“COA”) is required before an appeal may

be taken. See 28 U.S.C. § 2253(c); Hayward v. Marshall, 603 F.3d 546, 554 (9th

Cir. 2010) (en banc).1 In his briefing on appeal, Markarian raises arguments that

were not presented to the district court. We construe this briefing as a motion to

issue a COA. So construed, the motion is denied. See 9th Cir. R. 22-1; see also

Young v. Runnels, 435 F.3d 1038, 1044 (9th Cir. 2006) (“Assuming arguendo that

the Certificate of Appealability encompasses this claim, Young has waived it by

failing to raise it before the District Court.”).

       AFFIRMED.




       1
       The district court denied a COA, and we initially denied a COA as
unnecessary. A COA is, however, now necessary to pursue this appeal. See
Hayward, 603 F.3d at 554.

                                             2                                07-16290